Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This office action is a response to an application filed on 04/23/2021. Claims 1-30 are pending.
Drawings
3.    The drawings were received on 04/23/2021. These drawing are acceptable.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US Pub 20200136783 A1) hereinafter Takeda
As to claim 12. Takeda teaches a method of wireless communication by a base station, comprising: transmitting a downlink code block mapping, ([0044] transmitting device that transmits one or more CBs mapped  per given number of symbols in slot i.e., time is a radio base station if the data signal is DL data)
the code block mapping having a limited duration defined by a period of time; ;  ([0044] [0046] Fig. 4,  terminal receives CB#0 to CB#4 in  given number of symbols in a time slot/Fig. 4)
and transmitting code blocks in accordance with the code block mapping during the period of time.  ([0044] [0046] Fig. 4,  terminal receives CB#0 in a given symbol #0 in a given number of symbols in a slot/ time slot  /Fig. 4)
As to claim 13. Takeda teaches further comprising transmitting an indication of the period of time for the code block mapping.  ([0037] [0044] Fig. 4,  TBS index is selected based on the MCS index included in DCI, , the number of CBs  is determined based on this TBS; terminal receives CB#0 in a given symbol #0 in a given number of symbols in a slot/ time slot  /Fig. 4)
As to claim 14Takeda teaches  in which the period of time is predefined.  ([0044] [0046] Fig. 4,  terminal receives CB#0 in a given symbol #0 in a given number of symbols in a slot/ time slot  /Fig. 4)
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 9 10, 11, 22, 24, 27, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub  20200136783 A1) hereinafter Takeda, in view of Qin et al. (US Pub: US 20180278324 A1) hereinafter Qin 

As to claim 1. Takeda teaches a method of wireless communication by a user equipment (UE), comprising: ([0029] a user terminal)
reporting, to a base station, ([0039] the decoding result of each CB, an HARQ-ACK in response to the TB as a whole is transmitted to the transmitting side, as feedback, a predetermined time)
a requested ([0131] [0133] Fig. 11, terminal transmits scheduling request in UCI) 
downlink code block mapping,  ([0046][0049][0110] Fig. 4, terminal receives CB #0 in symbol #0, CB #1 to CB #3  in symbol #1 to symbol #3, CBs are mapped to different symbols;  HARQ-ACK, based on the decoding results of CBs #0 to #3 received in symbols #0 to #3, respectively, transmitted as feedback in symbol #6)
the code block mapping having a duration defined as a period of time;  ([0044] [0046] Fig. 4,  terminal receives CB#0 to CB#4 in  given number of symbols in a time slot/Fig. 4)
receiving a first code block from the base station during the period of time; ([0044] [0046] Fig. 4,  terminal receives CB#0 in a given symbol #0 in a given time slot  /Fig. 4)
receiving a second code block from the base station during the period of time; ([0044] [0046] Fig. 4,  terminal receives CB#1 in a given symbol #1 in a given time slot  /Fig. 4)
decoding the first code block with [  ] in accordance with the code block mapping ([0042][0046] Fig. 4, CBs #0 to #3 are mapped to different symbols #0 to #3,  CBs #1 to #3, received in symbols #1 to #3, are processed for example, demodulated/decoded  within 1.5 symbols from the top of symbols #2 to #4, respectively); and 
decoding the second code block with [  ], in accordance with the code block mapping. ([0042][0046] Fig. 4, CBs #0 to #3 are mapped to different symbols #0 to #3,  CBs #1 to #3, received in symbols #1 to #3, are processed for example, demodulated/decoded  within 1.5 symbols from the top of symbols #2 to #4, respectively);
Takeda does not explicitly teach, a first demodulator, a second demodulator which is different from the first demodulator,
 	Qin teaches a first demodulator; ([0059]Fig. 4,  demodulator 410a demodulates CB#1)
 and a second demodulator, ([0059] Fig. 4, demodulator 410b demodulates CB#2)
 which is different from the first demodulator, ([0059] Fig. 4, two different demodulators) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Qin with the teaching of Takeda because Qin teaches that decoding code books with different modulators would allow to provide code book sequence information for use by the packet processor  to reconstruct the PDUs in order. (Qin [0059])

Claim 22 is/are interpreted and rejected for the same reasons as set forth in claim 9.
As to claim 3. the combination of Takeda and Qin specifically Takeda teaches in which the period of time comprises a quantity of slots for which the code block mapping applies.  ([0044] the receiving device that receives one or more CBs mapped per given number of symbols in a slot in which a data signal is scheduled)
Claim 24 is/are interpreted and rejected for the same reasons as set forth in claim 3.
As to claim 6 the combination of Takeda and Qin specifically Takeda teaches, further comprising receiving an indication confirming the requested downlink code block mapping.  ([0112][0134] [0143]Fig. 11, Fig. 12,  the transmitting/receiving sections 203  receive information indicating  number of CBs per CBG¸ the control section 401 of user terminal   apply code block segmentation to UL signals based on use commands  given via higher layer signaling and/or DCI, CBs are mapped))
Claim 27 is/are interpreted and rejected for the same reasons as set forth in claim 6.
As to claim 9. the combination of Takeda and Qin specifically Takeda teaches in which the code block mapping comprises a start boundary and an end boundary for at least one code block.  ([0039] each CB is mapped over multiple symbols; i.e., first symbol is start boundary and last symbol is end boundary)
Claim 30 is/are interpreted and rejected for the same reasons as set forth in claim 9.

As to claim 10 the combination of Takeda and Qin specifically Takeda teaches in which the code block mapping comprises a plurality of options according to at least one of allocation size, number of physical downlink shared channel (PDSCH) symbols, code block size or number of code blocks.  ([0055] [0056] FIGS. 5A to 5D show CBs #0 to #3 mapped to different numbers of PRBs and  a user terminal identifies at least one of the number of PRBs allocated to DL data (TB))

As to claim 11. the combination of Takeda and Qin specifically Takeda teaches further comprising generating the code block mapping based on at least one of a predefined transport block size or predefined allocation size.  ([0112] Fig. 10, when the TBS exceeds a predetermined threshold, the control section 301 may apply code block segmentation to DL signals, whereby a TBS is divided into multiple CBs, the control section 301  control the transmission signal generation section 302 to perform coding and rate matching per CB, and control the mapping section 303 to map CWs, in which individual CBs are concatenated)

Claim(s) 2, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Qin and  in view of Olofsson et al. (US Pub 20180131464 A1) Olofsson  and further in view of Ericson et al. (US Pat 10931321 B1)  hereinafter Ericson   
As to claim 2 the combination of Takeda and Qin does not teach  further comprising reporting to the base station a list of demodulators supported by the UE along with a performance level for each demodulator in the list of demodulators.  
Olofsson teaches further comprising reporting to the base station ([0067] Fig. 1, Fig. 3,  transmitter  of the network node 100 will learn the capabilities i.e., performance,  of the user device 300 based on the outcome of previous transmission feedback of successful/unsuccessful transmissions).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Olofsson with the teaching of Takeda and Qin  because Olofsson teaches that learning capabilities of user device would allow to provide  improved transmissions e.g. by better MCS selection and improved connection handling decisions. (Olofsson [0095])
The combination of Takeda, Qin and Olofsson does not teach a list of demodulators supported by the UE along with a performance level for each demodulator in the list of demodulators
Ericson teaches  a list of demodulators supported by the UE along with a performance level for each demodulator in the list of demodulators.  ([column 
13] Fig. 6,  Fig. 12, lines 43-56, receiver communication device continuously monitor performances of demodulators and generating demodulation performance metrics)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ericson   with the teaching of Takeda, Qin and Olofsson because Ericson teaches that combining output of a demodulator of the first receiver with an output of a demodulator of the second receiver would provide  improved performance. (Ericson [column 2] lines 10-14)
Claim 23 is/are interpreted and rejected for the same reasons as set forth in claim 2.
Claim(s) 4, 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Qin  and further in view of Zhang et al. (US Pub  20200322070 A1) hereinafter Zhang

As to claim 4 the combination of Takeda and Qin does not teach in which the first demodulator comprises a frequency domain modulator, and the second demodulator comprises a time domain modulator.  
Zhang teaches in which the first demodulator comprises a frequency domain modulator, and the second demodulator comprises a time domain modulator.  ([0030] Fig. 5, operation of the receiver 62 in either the frequency domain mode using the frequency domain demodulator  64 or operating in  time domain mode using the time domain demodulator  66) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Zhang  with the teaching of Takeda and Qin  because Zhang  teaches utilizing frequency and time domain demodulators would allow to reduce power required for the Bluetooth communications, thereby achieving the desired power optimization goals. (Zhang [0024])

Claim 25  is/are interpreted and rejected for the same reasons as set forth in claim 4.
Claim(s) 5, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Qin  and further in view of Ji et al. (US Pub 20120155888 A1) hereinafter Ji 

As to claim 5 the combination of Takeda and Qin does not teach, in which the first demodulator corresponds to a first layer, and the second demodulator corresponds to a second layer different from the first layer.  
Ji teaches in which the first demodulator corresponds to a first layer, and the second corresponds to a second layer different from the first layer.  ([0165] [0166] Fig. 15, first optical transceiver 1111 transmits an optical signal to a second  optical demodulator DEM(O/E) included in the second layer 1120 and  a first  optical demodulator DEM(O/E) included in the first layer 1110 )
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Ji with the teaching of Takeda and Qin  because Ji teaches that plurality of optical modulators would allow to share one light source. (Ji [0168])
Claim 26 is/are interpreted and rejected for the same reasons as set forth in claim 5.
Claim(s) 7, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Qin  and further in view of Kim et al. (US Pub  20210112538 A1) hereinafter Kim 

As to claim 7 the combination of Takeda and Qin specifically Takeda teaches, further comprising transmitting a request for a change to the requested downlink code block mapping. ([0131] [0133] Fig. 11, terminal transmits scheduling request in UCI)
	the combination of Takeda and Qin does not teach for a change to the requested downlink code block mapping.  
Kim teaches for a change to the requested downlink code block mapping.  ([0047] [0086] a scheduling request  (SR) indicating a request for allocation of UL resources and ,If the effective channel is changed at the level of a large resource unit, that is, at a PRG level, it is preferable to map CBs  in the time-first manner so that each CB experiences fading in a sufficient time domain and alternatively, if the size of a scheduled RB is equal to or greater than a predetermined value, it is preferable to map CBs in the frequency-first manner so that each CB experiences sufficient frequency selectivity)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Kim with the teaching of Takeda and Qin  because Kim  teaches frequency-first mapping, each CB is transmitted in a different OFDM symbol, and thus CB encoding and decoding would be  performed sequentially, not at one time, thereby reducing implementation complexity.(Kim [0088])
Claim 28 is/are interpreted and rejected for the same reasons as set forth in claim 7.
Claim(s) 8, 29   is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Qin  and further in view of Reial et al. (US Pub  20130301758 A1) hereinafter Reial

As to claim 8. the combination of Takeda and Qin does not teach further comprising receiving an indication of a changed rate or changed power level of each code block based on UE demodulator performance.  
Reial teaches  further comprising receiving an indication of a changed rate or changed power level of each code block based on UE demodulator performance.  ([0122]  Turbo interference cancellation (Turbo-IC) with soft Turbo decoder (TDEC) with low symbol SINR/low code rates, but does not contribute very much at high code rates (it does nothing with uncoded blocks) and the largest code blocks encountered at the highest code rates, lookup table provide demodulator performances)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Reial with the teaching of Takeda and Qin  because Reial   per branch code rate and per branch signal quality at the receiver would provide successful decoding outcome in a turbo receiver. (Reial [0159])
Claim 29 is/are interpreted and rejected for the same reasons as set forth in claim 8.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda and further in view of Sun et al. (US Pub 20160013897 A1) hereinafter Sun 

As to claim 15 Takeda does not teach  further comprising indicating at least one of a rate change or a power level change on a per code block basis.  
Sun teaches further comprising indicating at least one of a rate change or a power level change on a per code block basis ([0107]  different code rates  used for different code blocks , a  lower rate in code blocks at the two ends and higher code rate in the center,  changes in code rates is signaled to the UE to assist with receipt and decoding of the unicast enhancement layer transmissions)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Sun with the teaching of Takeda because Sun  teaches changing  decoding order of the code blocks  to start with the blocks at two ends first, then use decoded data would allow to perform data aided channel estimation. (Sun [0088])
As to claim 18 Takeda teaches in which transmitting the code block mapping comprises transmitting an indication of accepting a requested code block mapping received from a user equipment (UE). ([0112][0134] [0143]Fig. 11, Fig. 12,  the transmitting/receiving sections 203  receive information indicating  number of CBs per CBG¸ the control section 401 of user terminal   apply code block segmentation to UL signals based on use commands  given via higher layer signaling and/or DCI, CBs are mapped))
Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda and Kim
As to claim 16. Takeda does not teach  in which the code block mapping indicates a set of code blocks are time domain or frequency domain mapped for the period of time.  
Kim teaches code block mapping indicates a set of code blocks are time domain or frequency domain mapped for the period of time.  ([0086]  time-first mapping is preferably performed so that each CB experiences fading in a sufficient time domain)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Kim with the teaching of Takeda because Kim  teaches frequency-first mapping, each CB is transmitted in a different OFDM symbol, and thus CB encoding and decoding would be  performed sequentially, not at one time, thereby reducing implementation complexity.(Kim [0088])
As to claim 17 the combination of Takeda and Kim specifically Kim teaches in which the code block mapping indicates individual code blocks are time domain or frequency domain mapped for the period of time.  ([0086] if the size of a scheduled RB is equal to or greater than a predetermined value, it is preferable to map CBs in the frequency-first manner so that each CB experiences sufficient frequency selectivity. Otherwise, time-first mapping is preferably performed so that each CB experiences fading in a sufficient time domain)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Kim with the teaching of Takeda because Kim  teaches frequency-first mapping, each CB is transmitted in a different OFDM symbol, and thus CB encoding and decoding would be  performed sequentially, not at one time, thereby reducing implementation complexity.(Kim [0088])
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, Ericson and Olofsson 

As to claim 19. Takeda teaches  further comprising generating the code block mapping ([0111][0112] Fig. 10, base station generates code block mapping)
received from a user equipment (UE).  
Takeda does not teach based on a list of demodulators and associated performance data, based on a list of demodulators and associated performance data,
Ericson teaches  based on a list of demodulators and associated performance data, ([column 13] Fig. 6,  Fig. 12, lines 43-56, receiver communication device continuously monitor performances of demodulators and generating demodulation performance metrics)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ericson   with the teaching of Takeda, Qin and Olofsson because Ericson teaches that combining output of a demodulator of the first receiver with an output of a demodulator of the second receiver would provide  improved performance. (Ericson [column 2] lines 10-14)
The combination of Takeda, Ericson does not teach received from a user equipment (UE).
Olofsson teaches received from a user equipment (UE) ([0067] Fig. 1, Fig. 3,  transmitter  of the network node 100 will learn the capabilities i.e., performance,  of the user device 300 based on the outcome of previous transmission feedback of successful/unsuccessful transmissions).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Olofsson with the teaching of Takeda and Qin  because Olofsson teaches that learning capabilities of user device would allow to provide  improved transmissions e.g. by better MCS selection and improved connection handling decisions. (Olofsson [0095])
Claim(s) 20is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda and further in view of Yeo et al. (US Pub  20200092047 A1) hereinafter Yeo
As to claim 20. Takeda teaches  further comprising generating the code block mapping ([0111][0112] Fig. 10, base station generates code block mapping)
Takeda does not teach based on a report from a user equipment (UE) indicating UE performance.  
Yeo teaches based on a report from a user equipment (UE) indicating UE performance.  ([0117] [0126] UE transmit  UE capability information to base station; a single CB is mapped to one or two or more OFDM symbols when the number of scheduled CBs is smaller than the number of allocated OFDM symbols)

Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Yeo with the teaching of Takeda because Yeo  because Yeo teaches that mapping a single CB to one or more symbols would allow to minimize deterioration in performance or UE. (Yeo [0126])

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda and further in view of Kim et al. (US Pub 20170311294 A1) hereinafter Kim294
As to claim 21 Takeda teaches further comprising modifying a requested code block mapping received from a user equipment (UE) based on at least one of a difference between a predefined transport block size and [  ] or a difference between a predefined allocation size and an actual allocation size.  ([0112] Fig. 10, , when the TB size exceeds a predetermined threshold , I.e., difference between actual and predetermined TB size,  the control section 301  apply code block segmentation to DL signals, whereby a TBS is divided into multiple CBs,  the control section 301  control the transmission signal generation section 302 to perform coding and rate matching per CB; and control the mapping section 303 to map CWs, in which individual CBs are concatenated)
Takeda does not teach an actual transport block size,
Kim294 teaches an actual transport block size,([0129] to  indicate an actual transport block size  an MCS index field (e.g., IMCS) transmitted through a downlink control channel is mapped to a different variable (i.e., ITBS).)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Kim294 with the teaching of Takeda because Kim294 teaches   encoding on the divided transport blocks size would allow to implement the turbo code thereby facilitating parallel decoding. (Kim294 [0170]).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413